Citation Nr: 0912544	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the hands. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic upper and lower back pains with degenerative changes.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD. 

5.  Entitlement to service connection for PTSD. 

6.  Entitlement to service connection for residuals of 
injuries to the feet, including arthritis and plantar 
fasciitis.

7.  Entitlement to service connection for arthritis and 
bursitis of the hips.  

8.  Entitlement to service connection for arthritis and 
bursitis of the knees.  

9.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a back disability.

10.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral foot condition. 

11.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right hip condition.

12.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left hip condition.  

13.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right knee condition. 

14.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left knee condition.

15.  Entitlement to an increased rating for bilateral pes 
cavus, currently rated 10 percent.

(Entitlement to an effective date earlier than June 29, 2001, 
for service connection for bilateral rotator cuff tendonitis 
is addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from July 1981 to May 
1989.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2007-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that in pertinent part determined that new 
and material evidence had not been received to reopen claims 
for service connection for arthritis of the hands, for 
chronic upper and lower back pains with degenerative changes, 
and for personality disorder with avoidant features.  The 
decision denied service connection for arthritis of the feet, 
for bursitis and arthritis of the hips and knees, and for 
PTSD.  The decision also denied compensation under 
38 U.S.C.A. § 1151 for a back disability, for a bilateral 
foot condition, for a right and left hip condition, and for a 
right and left knee condition.  The decision also denied an 
increased rating for service-connected bilateral pes cavus 
with residuals of surgery.   

The Board has recharacterized a claim on page one to reflect 
that the Veteran seeks to reopen a claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  The RO had characterized the claim as one of an 
attempt to reopen a claim for service connection for 
personality disorder with avoidant features.  The prior final 
January 1990 RO decision had characterized the claim simply 
as one of service connection for a psychiatric disorder and 
the Board had previously characterized the claim in prior 
remands as one for an acquired psychiatric disorder.  There 
is no indication that the Veteran seeks service connection 
for personality disorder.  He also seeks service connection 
for PTSD, but this is a new claim and is addressed as a 
separate issue.

The Board has also recharacterized the claim for service 
connection for arthritis of the feet to reflect that the 
Veteran seeks service connection for any residual of in-
service foot injury, including plantar fasciitis.  

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, service connection for arthritis 
and bursitis of the hips and knees, and service connection 
for arthritis of the feet are addressed in the REMAND portion 
of the decision below and is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of May 1997, the RO determined that a 
claim for service connection for arthritis of the hands was 
not well grounded and properly notified the Veteran of that 
decision.  

2.  Evidence received by VA since the May 1997 RO rating 
decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for arthritis of the hands. 

3.  By decision of May 1998, the Board determined that a 
claim for service connection for a back condition was not 
well grounded.  

4.  Evidence received by VA since the May 1998 Board decision 
is not new and material and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a back condition.

5.  In January 1990, the RO denied service connection for a 
psychiatric disorder; the Veteran appealed, but then withdrew 
his appeal in August 1997 prior to a Board decision; thus, 
the January 1990 decision became final.  

6.  Evidence received by VA since the January 1990 RO rating 
decision is sufficiently new and material to raise a 
reasonable possibility of substantiating the claim of service 
connection for an acquired psychiatric disorder other than 
PTSD. 

7.  The Veteran is not a combat veteran.

8.  There is competent evidence of a diagnosis of PTSD 
related to a non-combat stressor.  

9.  A non-combat PTSD stressor has been verified by credible 
supporting evidence.  

10.  The RO first received a claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability allegedly due to VA's failure to treat 
in October 2005.

11.  Competent evidence of disability or death due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or of an event not reasonably foreseeable, 
has not been received. 

12.  Evidence of lack of informed consent prior to VA 
treatment or evidence of an unforeseen event due to VA 
treatment has not been received. 

13.  Bilateral pes cavus has been manifested throughout the 
appeal period by pain on weight bearing and manipulation, but 
full, painless ankle range of motion, bilaterally.  

14.  Additional functional impairment due to pain on use of 
the feet and limited endurance in standing and walking is 
shown. 


CONCLUSIONS OF LAW

1.  The May 1997 RO rating decision that determined that a 
claim for service connection for arthritis of the hands was 
not well grounded, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim for 
service connection for arthritis of the hands and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The May 1998 Board decision, which determined that a 
claim for service connection for a back condition, is final.  
38 U.S.C.A. § 7104(b) (West 2002); C.F.R. §§ 20.302, 20.1100 
(2008).

4.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim for 
service connection for a back condition and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

5.  The January 1990 RO rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

6.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim for service 
connection for a psychiatric disorder and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

7.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

8.  The requirements for disability benefits for a back 
disability, for a bilateral foot condition, for a right hip 
condition, for a left hip condition, for a right knee 
condition, and/or for a left knee condition, as a result of 
VA medical treatment under 38 U.S.C.A. § 1151, are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).

9.  The criteria for a 30 percent schedular rating for 
bilateral pes cavus are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5278 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Notice was sent in August 2003, March 2004, 
September 2006, and July 2007 prior to the initial August 
2007 decision in this matter. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the September 2006 and July 2007 notice letters 
addressed the rating criteria and effective date provisions 
that are pertinent to the claims. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, VA must look at the bases for the denial in the 
prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  In this case, VA's September 2006 notice letter, at 
page 2, contains the requirements for reopening a claim.  
Consequently, adequate notice has been provided, as VA has 
informed the claimant of the evidence needed to reopen the 
claims and to establish service connection that was found 
insufficient in the previous denial.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44.  VA supplied the claimant with 
notice in September 2006 of the elements set forth in 
Vazquez-Flores.  

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment reports.  The claimant 
submitted private treatment records.  A hearing was provided.  
The claimant was afforded VA medical examinations.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).

New and Material Evidence to Reopen Previously Denied Claims

The Veteran seeks to reopen several service connection 
claims.  In July 2006, he filed his application to reopen 
these claims.  As such, the application to reopen was 
received subsequent to August 29, 2001, the effective date of 
the amended version of 38 C.F.R. § 3.156(a) and; therefore, 
the amended provisions are for application in this case.  See 
38 C.F.R. § 3.156(a) (2008).

Pursuant to 38 C.F.R. § 3.156(a) (2008), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  
Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the May 1997 
notice letter.  Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Arthritis of the Hands

In a May 1997 rating decision, the RO denied service 
connection for arthritis of the hands.  The Veteran did not 
appeal this issue and the May 1997 rating decision became 
final.  Pertinent evidence of file at the time of the May 
1997 RO decision consists of service treatment records 
(STRs), service personnel documents, and statements, claims, 
and pleadings submitted by the Veteran.  

The STRs reflect that the Veteran was sound when examined and 
accepted for active military service in 1981.  In July 1983, 
the Veteran dislocated the left third digit.  The knuckle 
joints were reportedly painful.  The assessment was rule-out 
degenerative joint disease vs. old injury.  A follow-up July 
1983 treatment report contains an assessment of rule-out 
tendonitis vs. degenerative joint disease.  

The Veteran was examined for re-enlistment in July 1984.  The 
upper extremities were found to be normal.  The Veteran 
underwent another physical examination in September 1985 
where the only abnormality noted was bilateral pes cavus, NCD 
(not considered disabling).  In December 1985, the Veteran 
passed a Navy physical examination to compete as an amateur 
boxer.  A July 1986 report notes that he had suffered at 
least four fractures of the nose while boxing (suggesting 
rigorous use of the hands while boxing).  

A May 1988 X-ray report notes that the Veteran had boxed one 
week earlier and hurt his hand.  He had persistent pain over 
the right "3rd, 4th, and 5th metacarpals.  X-rays showed no 
fracture or dislocation.  A June 1988 battalion aid station 
report notes some follow-up treatment for a right hand 
contusion.  Hand pains persisted.  The Veteran described the 
pain as throbbing and burning.  The assessment was 
questionable boxer's fracture vs. contusion. 

A June 1988 re-enlistment examination report notes that the 
upper extremities were marked as abnormal.  Noted was 
tenderness at the right 5th proximal metacarpal and 
tenderness of the right hand in general, although X-rays were 
negative.   

A May 1989 separation examination report reflects that the 
upper extremities were normal; however, a scar of the right 
hand was mentioned.  

A September 1989 VA compensation examination report reflects 
that the Veteran had pain in multiple joints.  The examiner 
wrote, "This patient also has arthritis and arthritic pain 
involving both hands which has been chronic."  As a 
diagnosis, the physician offered, "Arthralgia, metacarpal 
phalangeal joint, probably secondary to chronic trauma."  

A November 1991 VA orthopedic compensation examination report 
reflects a complaint of chronic bilateral hand and wrist 
pain.  The examiner found no tenderness to palpation of 
either hand.  The diagnosis for the hands was occasional 
episodes of synovitis.  The physician then noted that all 
orthopedic complaints were probably significantly increased 
by chronic tension and/or depression.  The physician ventured 
that continued orthopedic symptoms should be expected and the 
Veteran would be a poor candidate for heavy work.  

A September 1992 VA spine examination report notes that the 
Veteran had no pain in the elbow, wrist, or hand.  His hand 
grip strength was good, bilaterally.  The examiner noted that 
the Veteran complained of diffuse pains that could not be 
reproduced during the examination.  

March 1995 VA orthopedic and neurological examination reports 
and a March 1997 orthopedic examination report do not add any 
significant information.  

In May 1997, the RO found the service connection claim not 
well grounded on the basis that the STRs are silent for 
arthritis of the hands.  

The evidence received by VA since the May 1997 notice letter 
includes a June 2003 statement of the Veteran to the effect 
that damage to the hands would tend to indicate damage to the 
shoulder joints too.  This lay evidence is not new and 
material with respect to service connection for arthritis of 
the hands.  It does not offer evidence of a current 
disability that was not earlier considered, nor does it offer 
evidence of a link between active military service and a 
current disability that has not been previously considered.  
This new evidence is cumulative of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and does not raise a reasonable possibility of 
substantiating the claim. 

In January 2009, the Veteran testified at a videoconference 
before the undersigned Veterans Law Judge; however, no 
testimony was presented regarding the issue of service 
connection for arthritis of the hands.  Thus, the hearing 
transcript provides no new and material evidence for service 
connection for arthritis of the hands.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Because new and material evidence was not 
submitted, the application to reopen the service connection 
claim must therefore be denied.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Chronic Upper and Lower Back Pains with Degenerative Changes

In a May 1998 decision, the Board denied service connection 
for a back condition.  Unless the veteran appeals to the 
Court or unless the Chairman of the Board orders 
reconsideration, Board decisions are final on the date 
stamped on the face of the decision.  38 C.F.R. § 20.1100; 
see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 
1321, 1326 (Fed. Cir. 2004).  Because the veteran did not 
appeal to the Court and because the Board Chairman did not 
order reconsideration, the Board's May 1998 decision is 
final.

Pertinent evidence of file at the time of the May 1998 Board 
decision consists of STRs, service personnel documents, and 
testimony, statements, claims, and pleadings submitted by the 
Veteran.  

The STRs reflect that the spine was sound when the Veteran 
was examined and accepted in April 1981.  Complaints of low 
back pains began in March 1983.  The Veteran was examined for 
re-enlistment in July 1984.  That report mentions that the 
spine was normal.  In August 1984, however, an examiner noted 
that the Veteran complained of a two-year history of back 
pains.  The assessment was possible pinched nerve.  The 
Veteran underwent a physical examination in September 1985 
whereupon the only abnormality noted was bilateral pes cavus, 
NCD.  A March 1987 treatment notes a twisted, painful neck.  

An April 1987 treatment report notes recurring back pains 
aggravated by PT, running, marching, and bending.  The 
assessment was lower back spasm and the Veteran was placed on 
a restriction from such activities.  An April 1987 radiology 
request form reflects a complaint of lower back pains with 
sciatica.  X-rays showed induration and irregularity of the 
L1 vertebra, "maybe secondary to old trauma or 
developmental."  

In May 1987, the Veteran sought an evaluation of low back 
pain.  A provisional diagnosis of mechanical low back pain 
was offered.  A military orthopedist noted a two-month 
history of radiating back pains after lifting a heavy object.  
X-rays showed "mild anterior compression at L1" and "? 
lumbosacral angle favoring instability & strain."  A 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the hands. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic upper and lower back pains with degenerative changes.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD. 

5.  Entitlement to service connection for PTSD. 

6.  Entitlement to service connection for residuals of 
injuries to the feet, including arthritis and plantar 
fasciitis.

7.  Entitlement to service connection for arthritis and 
bursitis of the hips.  

8.  Entitlement to service connection for arthritis and 
bursitis of the knees.  

9.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a back disability.

10.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral foot condition. 

11.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right hip condition.

12.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left hip condition.  

13.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right knee condition. 

14.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left knee condition.

15.  Entitlement to an increased rating for bilateral pes 
cavus, currently rated 10 percent.

(Entitlement to an effective date earlier than June 29, 2001, 
for service connection for bilateral rotator cuff tendonitis 
is addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from July 1981 to May 
1989.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2007-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that in pertinent part determined that new 
and material evidence had not been received to reopen claims 
for service connection for arthritis of the hands, for 
chronic upper and lower back pains with degenerative changes, 
and for personality disorder with avoidant features.  The 
decision denied service connection for arthritis of the feet, 
for bursitis and arthritis of the hips and knees, and for 
PTSD.  The decision also denied compensation under 
38 U.S.C.A. § 1151 for a back disability, for a bilateral 
foot condition, for a right and left hip condition, and for a 
right and left knee condition.  The decision also denied an 
increased rating for service-connected bilateral pes cavus 
with residuals of surgery.   

The Board has recharacterized a claim on page one to reflect 
that the Veteran seeks to reopen a claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  The RO had characterized the claim as one of an 
attempt to reopen a claim for service connection for 
personality disorder with avoidant features.  The prior final 
January 1990 RO decision had characterized the claim simply 
as one of service connection for a psychiatric disorder and 
the Board had previously characterized the claim in prior 
remands as one for an acquired psychiatric disorder.  There 
is no indication that the Veteran seeks service connection 
for personality disorder.  He also seeks service connection 
for PTSD, but this is a new claim and is addressed as a 
separate issue.

The Board has also recharacterized the claim for service 
connection for arthritis of the feet to reflect that the 
Veteran seeks service connection for any residual of in-
service foot injury, including plantar fasciitis.  

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, service connection for arthritis 
and bursitis of the hips and knees, and service connection 
for arthritis of the feet are addressed in the REMAND portion 
of the decision below and is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of May 1997, the RO determined that a 
claim for service connection for arthritis of the hands was 
not well grounded and properly notified the Veteran of that 
decision.  

2.  Evidence received by VA since the May 1997 RO rating 
decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for arthritis of the hands. 

3.  By decision of May 1998, the Board determined that a 
claim for service connection for a back condition was not 
well grounded.  

4.  Evidence received by VA since the May 1998 Board decision 
is not new and material and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a back condition.

5.  In January 1990, the RO denied service connection for a 
psychiatric disorder; the Veteran appealed, but then withdrew 
his appeal in August 1997 prior to a Board decision; thus, 
the January 1990 decision became final.  

6.  Evidence received by VA since the January 1990 RO rating 
decision is sufficiently new and material to raise a 
reasonable possibility of substantiating the claim of service 
connection for an acquired psychiatric disorder other than 
PTSD. 

7.  The Veteran is not a combat veteran.

8.  There is competent evidence of a diagnosis of PTSD 
related to a non-combat stressor.  

9.  A non-combat PTSD stressor has been verified by credible 
supporting evidence.  

10.  The RO first received a claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability allegedly due to VA's failure to treat 
in October 2005.

11.  Competent evidence of disability or death due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or of an event not reasonably foreseeable, 
has not been received. 

12.  Evidence of lack of informed consent prior to VA 
treatment or evidence of an unforeseen event due to VA 
treatment has not been received. 

13.  Bilateral pes cavus has been manifested throughout the 
appeal period by pain on weight bearing and manipulation, but 
full, painless ankle range of motion, bilaterally.  

14.  Additional functional impairment due to pain on use of 
the feet and limited endurance in standing and walking is 
shown. 


CONCLUSIONS OF LAW

1.  The May 1997 RO rating decision that determined that a 
claim for service connection for arthritis of the hands was 
not well grounded, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim for 
service connection for arthritis of the hands and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The May 1998 Board decision, which determined that a 
claim for service connection for a back condition, is final.  
38 U.S.C.A. § 7104(b) (West 2002); C.F.R. §§ 20.302, 20.1100 
(2008).

4.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim for 
service connection for a back condition and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

5.  The January 1990 RO rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

6.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim for service 
connection for a psychiatric disorder and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

7.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

8.  The requirements for disability benefits for a back 
disability, for a bilateral foot condition, for a right hip 
condition, for a left hip condition, for a right knee 
condition, and/or for a left knee condition, as a result of 
VA medical treatment under 38 U.S.C.A. § 1151, are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).

9.  The criteria for a 30 percent schedular rating for 
bilateral pes cavus are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5278 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Notice was sent in August 2003, March 2004, 
September 2006, and July 2007 prior to the initial August 
2007 decision in this matter. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the September 2006 and July 2007 notice letters 
addressed the rating criteria and effective date provisions 
that are pertinent to the claims. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, VA must look at the bases for the denial in the 
prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  In this case, VA's September 2006 notice letter, at 
page 2, contains the requirements for reopening a claim.  
Consequently, adequate notice has been provided, as VA has 
informed the claimant of the evidence needed to reopen the 
claims and to establish service connection that was found 
insufficient in the previous denial.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44.  VA supplied the claimant with 
notice in September 2006 of the elements set forth in 
Vazquez-Flores.  

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment reports.  The claimant 
submitted private treatment records.  A hearing was provided.  
The claimant was afforded VA medical examinations.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).

New and Material Evidence to Reopen Previously Denied Claims

The Veteran seeks to reopen several service connection 
claims.  In July 2006, he filed his application to reopen 
these claims.  As such, the application to reopen was 
received subsequent to August 29, 2001, the effective date of 
the amended version of 38 C.F.R. § 3.156(a) and; therefore, 
the amended provisions are for application in this case.  See 
38 C.F.R. § 3.156(a) (2008).

Pursuant to 38 C.F.R. § 3.156(a) (2008), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  
Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the May 1997 
notice letter.  Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Arthritis of the Hands

In a May 1997 rating decision, the RO denied service 
connection for arthritis of the hands.  The Veteran did not 
appeal this issue and the May 1997 rating decision became 
final.  Pertinent evidence of file at the time of the May 
1997 RO decision consists of service treatment records 
(STRs), service personnel documents, and statements, claims, 
and pleadings submitted by the Veteran.  

The STRs reflect that the Veteran was sound when examined and 
accepted for active military service in 1981.  In July 1983, 
the Veteran dislocated the left third digit.  The knuckle 
joints were reportedly painful.  The assessment was rule-out 
degenerative joint disease vs. old injury.  A follow-up July 
1983 treatment report contains an assessment of rule-out 
tendonitis vs. degenerative joint disease.  

The Veteran was examined for re-enlistment in July 1984.  The 
upper extremities were found to be normal.  The Veteran 
underwent another physical examination in September 1985 
where the only abnormality noted was bilateral pes cavus, NCD 
(not considered disabling).  In December 1985, the Veteran 
passed a Navy physical examination to compete as an amateur 
boxer.  A July 1986 report notes that he had suffered at 
least four fractures of the nose while boxing (suggesting 
rigorous use of the hands while boxing).  

A May 1988 X-ray report notes that the Veteran had boxed one 
week earlier and hurt his hand.  He had persistent pain over 
the right "3rd, 4th, and 5th metacarpals.  X-rays showed no 
fracture or dislocation.  A June 1988 battalion aid station 
report notes some follow-up treatment for a right hand 
contusion.  Hand pains persisted.  The Veteran described the 
pain as throbbing and burning.  The assessment was 
questionable boxer's fracture vs. contusion. 

A June 1988 re-enlistment examination report notes that the 
upper extremities were marked as abnormal.  Noted was 
tenderness at the right 5th proximal metacarpal and 
tenderness of the right hand in general, although X-rays were 
negative.   

A May 1989 separation examination report reflects that the 
upper extremities were normal; however, a scar of the right 
hand was mentioned.  

A September 1989 VA compensation examination report reflects 
that the Veteran had pain in multiple joints.  The examiner 
wrote, "This patient also has arthritis and arthritic pain 
involving both hands which has been chronic."  As a 
diagnosis, the physician offered, "Arthralgia, metacarpal 
phalangeal joint, probably secondary to chronic trauma."  

A November 1991 VA orthopedic compensation examination report 
reflects a complaint of chronic bilateral hand and wrist 
pain.  The examiner found no tenderness to palpation of 
either hand.  The diagnosis for the hands was occasional 
episodes of synovitis.  The physician then noted that all 
orthopedic complaints were probably significantly increased 
by chronic tension and/or depression.  The physician ventured 
that continued orthopedic symptoms should be expected and the 
Veteran would be a poor candidate for heavy work.  

A September 1992 VA spine examination report notes that the 
Veteran had no pain in the elbow, wrist, or hand.  His hand 
grip strength was good, bilaterally.  The examiner noted that 
the Veteran complained of diffuse pains that could not be 
reproduced during the examination.  

March 1995 VA orthopedic and neurological examination reports 
and a March 1997 orthopedic examination report do not add any 
significant information.  

In May 1997, the RO found the service connection claim not 
well grounded on the basis that the STRs are silent for 
arthritis of the hands.  

The evidence received by VA since the May 1997 notice letter 
includes a June 2003 statement of the Veteran to the effect 
that damage to the hands would tend to indicate damage to the 
shoulder joints too.  This lay evidence is not new and 
material with respect to service connection for arthritis of 
the hands.  It does not offer evidence of a current 
disability that was not earlier considered, nor does it offer 
evidence of a link between active military service and a 
current disability that has not been previously considered.  
This new evidence is cumulative of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and does not raise a reasonable possibility of 
substantiating the claim. 

In January 2009, the Veteran testified at a videoconference 
before the undersigned Veterans Law Judge; however, no 
testimony was presented regarding the issue of service 
connection for arthritis of the hands.  Thus, the hearing 
transcript provides no new and material evidence for service 
connection for arthritis of the hands.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Because new and material evidence was not 
submitted, the application to reopen the service connection 
claim must therefore be denied.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Chronic Upper and Lower Back Pains with Degenerative Changes

In a May 1998 decision, the Board denied service connection 
for a back condition.  Unless the veteran appeals to the 
Court or unless the Chairman of the Board orders 
reconsideration, Board decisions are final on the date 
stamped on the face of the decision.  38 C.F.R. § 20.1100; 
see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 
1321, 1326 (Fed. Cir. 2004).  Because the veteran did not 
appeal to the Court and because the Board Chairman did not 
order reconsideration, the Board's May 1998 decision is 
final.

Pertinent evidence of file at the time of the May 1998 Board 
decision consists of STRs, service personnel documents, and 
testimony, statements, claims, and pleadings submitted by the 
Veteran.  

The STRs reflect that the spine was sound when the Veteran 
was examined and accepted in April 1981.  Complaints of low 
back pains began in March 1983.  The Veteran was examined for 
re-enlistment in July 1984.  That report mentions that the 
spine was normal.  In August 1984, however, an examiner noted 
that the Veteran complained of a two-year history of back 
pains.  The assessment was possible pinched nerve.  The 
Veteran underwent a physical examination in September 1985 
whereupon the only abnormality noted was bilateral pes cavus, 
NCD.  A March 1987 treatment notes a twisted, painful neck.  

An April 1987 treatment report notes recurring back pains 
aggravated by PT, running, marching, and bending.  The 
assessment was lower back spasm and the Veteran was placed on 
a restriction from such activities.  An April 1987 radiology 
request form reflects a complaint of lower back pains with 
sciatica.  X-rays showed induration and irregularity of the 
L1 vertebra, "maybe secondary to old trauma or 
developmental."  

In May 1987, the Veteran sought an evaluation of low back 
pain.  A provisional diagnosis of mechanical low back pain 
was offered.  A military orthopedist noted a two-month 
history of radiating back pains after lifting a heavy object.  
X-rays showed "mild anterior compression at L1" and "? 
lumbosacral angle favoring instability & strain."  A 
cervical spine X-ray showed no abnormality.  The orthopedic 
consultation impression and line of duty determination was 
mechanical low back pain with prostatitis.  "LOD-Yes" was 
hand-annotated.  

A May 1989 separation examination report reflects that the 
spine was normal.  

Following active military service, a September 1989 VA 
compensation examination report reflects that the Veteran had 
pain in multiple joints and complaints of low back pain; 
however, the spine was found normal.  The examiner found high 
arches and offered a diagnosis of lower back strain.  
Concerning low back strain, the examiner wrote, "probably 
secondary to bilateral arch problems."  

A November 1991 VA orthopedic compensation examination report 
reflects that thoracic spine pain was the worst of all the 
complained-of joints.  The Veteran reported seldom neck 
pains, but chronic pains at the left trapezius, the upper 
back, and the lower lumbar areas.  The spine exhibited 
limited motion accompanied by complaint of severe pain.  
There was severe tenderness at T2 to T5 and moderate lumbar 
tenderness.  X-rays showed degenerative changes of the 
thoracic and lumbar spines.  The diagnosis was chronic 
muscular strain of the thoracic and lumbar spines.  The 
physician then noted that all orthopedic complaints were 
probably significantly increased by chronic tension and/or 
depression.  The physician ventured that continued orthopedic 
symptoms should be expected and the Veteran would be a poor 
candidate for heavy work.  

A September 1992 VA spine examination report notes that the 
Veteran reported falling in 1982 during active military 
service, but he did not report the injury for a year.  After 
the fall, he would experience episodes of arm numbness.  
Currently, the numbness was occurring more frequently.  He 
denied any neck pain or pain radiating to the shoulders.  He 
then gave a history of lumbosacral pain after another fall 
where he fell down some stairs during active service.  
Tenderness from T3 to T& was found, but no lumbar tenderness.  
X-rays showed abnormal thoracic kyphosis and slight narrowing 
of the L2-3 disc space.  The examiner then noted that the 
Veteran complained of diffuse pains that could not be 
reproduced during the examination.  The physician attributed 
the thoracic spine pain to myofacial or thoracic strain.

According to a March 1995 VA neurological compensation 
examination report, lower back pains began after falling into 
a pit during active service.  Mid-dorsal spine tenderness was 
elicited.  The physician opined that upper and lower back 
pains might be related to a fall during active service or to 
"a system degeneration."  The physician recommended a 
magnetic resonance imaging (MRI) report.  

According to a March 1995 VA spine compensation examination 
report, the Veteran had pain in the back area and reportedly 
sharp neck pains with episodes of arm numbness when reaching 
overhead.  The impression was mechanical low back pain, but 
the examiner recommended an MRI.  

A December 1996 VA MRI report reflects C6-7 central disc 
herniation.  

A March 1997 orthopedic examination report yields a diagnosis 
of history of back injury with recurrent interscapular and 
low back pain compatible with myalgia, mild.  The physician 
found no evidence of system degeneration changes and noted 
that the Veteran was not currently displaying any neurologic 
sign or symptom.  

In August 1997, the Veteran testified that he had some 
medical training and had attended LPN school, but did not 
graduate.  He testified to the effect that he had learned 
that he had a congenital bone condition, but the fact that he 
had no problem with it prior to active service and then had 
problems during active service proved that the military had 
aggravated or created the current problems.  He recalled that 
his private podiatrist had attributed his back condition to 
his feet and he recalled that, possibly, his chiropractor had 
offered the same conclusion. 

In May 1998, the Board found the claim for service connection 
for a back condition to be not well grounded on the basis 
that there was no competent evidence of a link between a 
current disability and active military service.  The Board 
found the Veteran not competent to offer nexus evidence.  

The evidence received by VA since the May 1998 Board decision 
includes records of physical therapy at various times for 
neck pains.  This is not new and material evidence as it does 
not offer evidence of a link between a current spine 
disability and active military service, which is the only 
element that the Board found missing in its May 1998 
decision.  

A February 2008 VA spine examination report offers additional 
details not noted prior.  During the examination, the Veteran 
reported that he suffered a neck injury in a bomb blast in 
London in 1986.  He reportedly fell down two flights of 
stairs in that incident.  He later noticed pains between the 
shoulder blades and, even later, pain in the lower neck.  The 
physician noted that the STRs document a cervical strain at 
about that same time that was reportedly related to physical 
training and sudden turning of the neck.  Painful limitation 
of motion of the neck was measured.  The current diagnoses 
were cervical spine degenerative disc disease/degenerative 
joint disease, thoracic spine degenerative joint disease, 
lumbar spine degenerative disc disease, and right hip 
degenerative joint disease.  

The February 2008 examining VA physician noted that the 
Veteran currently denied any lumbar spine symptom and offered 
an opinion dissociating any current lumbar spine disability 
from injuries suffered during active service.  The physician 
related degenerative disc disease to natural aging and 
occupational stresses over the years.  The physician weighed 
heavily the fact that the spine was normal at the separation 
examination.  The physician offered similar opinions 
concerning the dorsal and cervical spines.  This examination 
report is certainly new evidence, as it has not been 
considered in the May 1998 Board decision.  Because it 
contains a negative opinion, however, it does not raise a 
reasonable possibility of substantiating the claim.  It is 
therefore insufficiently new and material to warrant 
reopening the claim.  

In January 2009, the Veteran testified at a videoconference 
before the undersigned Veterans Law Judge to the effect that 
his service-connected shoulder and foot disabilities might be 
causing or aggravating his back condition.  This testimony is 
similar to testimony offered in August 1997 and previously 
considered.  It is therefore redundant of earlier considered 
evidence and is not new evidence sufficient to reopen the 
claim.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Because new and material evidence was not 
submitted, the application to reopen the service connection 
claim must therefore be denied.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Acquired Psychiatric Disorder Other Than PTSD

In a January 1990 rating decision, the RO denied service 
connection for a psychiatric disorder.  The Veteran appealed 
to the Board.  The Board recharacterized the claim as one for 
service connection for an acquired psychiatric disorder 
remanded it for development; however, during an August 1997 
hearing, the Veteran withdrew his appeal of this issue.  
Thus, the January 1990 RO rating decision became final.  
Pertinent evidence of file at the time of the January 1990 RO 
decision consists of STRs, VA clinical records, and 
statements, claims, and pleadings submitted by the Veteran.  

The STRs reflect that the Veteran was sound when examined and 
accepted in April 1981.  During active service in December 
1988, the Veteran was referred for psychotherapy after 
becoming depressed and suicidal.  He was psychiatrically 
hospitalized and evaluated in February 1989.  After a 
provisional diagnosis of personality disorder not otherwise 
specified (NOS) with avoidant features was offered in 
February 1989, he underwent further mental evaluation.  The 
final impression was personality disorder NOS with avoidant 
features; marital problems; and, alcohol abuse, in remission.  
Discharge from active military service was recommended. 

Notwithstanding the above mental evaluation and diagnosis, a 
May 1989 separation examination report reflects that the 
Veteran was psychiatrically evaluated and found to be normal.  

In January 1990, the RO denied service connection for a 
psychiatric disorder on the basis that the personality 
disorder shown during active service is not subject to 
service connection.  In July 2006, the Veteran requested to 
be evaluated for mental anguish, pain, suffering, and PTSD.  
The RO treated the claims as an attempt to reopen the prior 
claim for an acquired psychiatric disorder and as a new claim 
for service connection for PTSD.  

The evidence received by VA since the January 1990 final 
decision on the matter includes a November 1991 VA orthopedic 
compensation examination report that reflects that the 
examining physician felt that multiple orthopedic complaints 
were probably significantly increased by chronic tension 
and/or depression.  This is new and material evidence of 
depression.  Because the prior final decision considered only 
a personality disorder that is not subject to compensation by 
VA, and because depression was annotated in the Veteran's 
STRs, this evidence is new and material and raises a 
reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disorder other 
than PTSD. 

Moreover, a February 2008 VA mental disorders examination 
report also contains new and material evidence for service 
connection for an acquired psychiatric disorder other than 
PTSD.  In that report, a VA psychiatrist who reviewed the 
medical history noted that although the Veteran was seen as 
"possibly" having a personality disorder during active 
service, "there was some confusion even within the military 
about the correct diagnosis."  The psychiatrist found no 
current personality disorder and instead offered a diagnosis 
of PTSD related to stressful events in the military.  This 
evidence is new and raises a reasonable possibility of 
substantiating the claim for service connection for acquired 
psychiatric disorder other than PTSD because it adds doubt on 
the previous diagnosis of personality disorder, that 
diagnosis being the chief basis for previously denying 
service connection for an acquired psychiatric disorder. 

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge that during active service a psychologist 
felt he had a personality disorder, but the division 
psychiatrist felt he had battle stress.  This testimony is 
new and material evidence and raises a reasonable possibility 
of substantiating the claim, as it is assumed to be credible 
lay evidence (Kutscherousky, supra) of what a doctor said 
about the validity of the diagnosis of a personality 
disorder.    

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Because new and material evidence was submitted, the 
application to reopen the claim for service connection for an 
acquired psychiatric disorder must be granted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  Service connection for an 
acquired psychiatric disorder other than PTSD will be 
addressed in the REMAND portion of the decision.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis or psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease will be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b).  

The Veteran's service from 1981 to 1989 is not during a 
defined period of war (see 38 C.F.R. § 3.2), although he has 
claimed that he combated hostile foreign entities while 
serving as an embassy guard on foreign soil.  Although the 
veteran was not in combat, the Board notes the similarly 
stressful conditions under which he served and further 
observes that 38 C.F.R. § 3.102 states, "The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions, and is 
consistent with the probable results of such known 
hardships."  

PTSD

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

VA outpatient treatment reports dated in 2006 note PTSD due 
to terrorist incidents in London.  A July 2006 VA psychiatric 
consultation report notes that the Veteran served as a Marine 
Corps Infantryman.  It also notes that he reported that, as a 
Marine Corps boxer, he suffered concussions with loss of 
consciousness six or seven times.  

In November 2006, the Veteran provided details of his PTSD 
stressor or stressors.  He reported that he was stationed in 
the United Kingdom for three years.  He reported that his 
stressors were acts of terrorism directed at the U.S. and its 
allies during this time.  He reported that his Meritorious 
Unit Citation, recorded in his DD Form 214, was awarded to 
him for participation in the defense against these 
terrorists.  He reported that an official military 
certificate of commendation, as well as contemporary news 
articles, would further verify these events.  He submitted an 
account of an April 15, 1986, U.S. air raid against Libya, an 
account of a May 6, 1987, bombing of a London building, and 
an account of a November 18, 1987, London subway fire.

The Veteran's DD Form 214 reflects the award of the 
Meritorious Mast with 2 devices; the Sea Service Deployment 
Ribbon with 1 device; the Good Conduct Medal with one device, 
a Letter of Commendation; a Certificate of Commendation; a 
Meritorious Unit Commendation; and, an Overseas Ribbon with 2 
devices, among other.  The Form reflects that the Veteran was 
trained as an infantryman and as a mortar man.  

In December 2006, the US Army and Joint Services Records 
Research Center (hereinafter JSRRC) reported that attempts to 
verify stressors resulted in verification that a bomb 
exploded in London during the time period in question, but 
there was no evidence that the Veteran was involved in that 
explosion.  Moreover, JSRRC also mentioned that although the 
Veteran also claimed a back injury due to a bombing, various 
back complaints had been documented in his STRs prior to that 
particular explosion.  The Board notes that while documented 
back complaints predating the above-mentioned explosion would 
clearly dissociate those earlier back complaints from that 
explosion, the information gathered by JSRRC does not tend to 
dissociate PTSD from that explosion nor does it tend to 
disprove additional back injury from the explosion.  

Concerning JSRRC's finding of no evidence of personal 
involvement in the now-verified bombing incident, clear proof 
of personal involvement has never been required for service 
connection for PTSD.  In Pentecost v. Principi, 16 Vet. App. 
124, 129 (2002), the Court reversed the Board's denial of 
service connection for PTSD.  The Board had found that the 
claimed PTSD stressor remained unconfirmed because the 
Veteran was unable to prove he was there at the time.  The 
Court pointed out that corroboration of every detail of a 
stressor, such as the veteran's own personal involvement, is 
not necessary.  Also see Suozzi v. Brown, 10 Vet. App. 307 
(1997).  The present case is similar to Pentecost.  The 
Veteran need not prove his own personal involvement in order 
to verify the stressor.  The Board finds, therefore, that a 
diagnosis of PTSD based on a verified non-combat stressor has 
been offered.  

According to a February 2008 VA PTSD compensation examination 
report, the psychiatrist reviewed the claims files prior to 
the PTSD examination and noted a previous, 2006, diagnosis of 
partial PTSD.  The psychiatrist suggested that an earlier 
diagnosis of personality disorder might be attributed to a 
longstanding history of social isolation.  During the 
examination, the Veteran reported nightmares of stressful 
encounters while serving in London in 1986, during a period 
of several bombings there.  The psychiatrist noted that there 
was a nexus between the stressor and the diagnosis.  The Axis 
I diagnosis was PTSD, chronic.

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge that he had several PTSD stressors during 
active military service, but if he had to pick just one it 
would be when a bomb exploded near his assigned building, the 
residence of a foreign dignitary, in London, England.  The 
blast knocked him down two flights of stairs, he recalled.  
He also recalled that he discovered and guarded another bomb 
until an ordnance disposal team arrived.  He recalled that 
rioters attacked his assigned building a few times.  During 
one riot, he remained on alert for four days without sleep.  
He recalled a three-year chain of stressful events while 
stationed in England.  

Because a diagnosis of PTSD due to a stressful event has been 
offered and because JSRRC has verified that such event 
occurred, the regulatory requirement for service connection 
for PTSD have been met.  After considering all the evidence 
of record, including the testimony, the Board finds that the 
evidence favors the claim.  Service connection for PTSD must 
therefore be granted.  




38 U.S.C.A. § 1151 Claims

In October 2005, the Veteran requested compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
related to VA medical treatment, including failure to 
diagnose or treat a foot disorder.  He asserted a back 
disability, bilateral foot disabilities, bilateral hip 
disabilities, and bilateral knee disabilities.  In January 
2009, the Veteran testified before the undersigned Veterans 
Law Judge that VA's failure to treat his feet has resulted in 
these additional disabilities.  He asserted that his foot 
condition is the root cause of all other claimed 1151 
disabilities.  That is, the knees, hips, and back 
disabilities are secondary to the bilateral foot 
disabilities.  

Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude benefits in 
the absence of evidence of VA carelessness, negligence, lack 
of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care, or an unforeseen event.  
38 U.S.C.A. § 1151 (West 2002).  Those changes apply to this 
case, because VA received the veteran's claim in October 
2005.  See VAOPGCPREC 40-97.  Thus, evidence of an unforeseen 
event or evidence of VA negligence is required in order for 
this claim to be granted.  38 U.S.C.A. § 1151 provides as 
follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected.  For 
purposes of this section, a disability or death is 
a qualifying additional disability or qualifying 
death if the disability or death was not the 
result of the veteran's willful misconduct and (1) 
the disability or death was caused by hospital 
care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably 
foreseeable. 

The regulation applicable to 1151 claims received on or after 
October 1, 1997, is 38 C.F.R. § 3.361, which provides that, 
in order to determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b).  Claims based on additional disability due 
to hospital care, medical or surgical treatment, or 
examination must meet the causation requirements of this 
paragraph and paragraph (d)(1) (informed consent) or (d)(2) 
(unforeseen event) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d) (3) of 
this section.  38 C.F.R. § 3.361(c). 

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  38 
C.F.R. § 17.32(c).  In addition, signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that: (i) Require the use of sedation; (ii) 
Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d).

There is no medical evidence that tends to attribute any 
current disability with VA health care, including an alleged 
failure to timely provide foot orthotics or other foot care.  
While the veteran asserts a relationship, he is not competent 
to provide that form of evidence.  38 C.F.R. § 3.159; 
Espiritu, supra.  Informed consent or lack thereof, is not at 
issue in this case. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for failure to provide 
treatment for foot disorders must be denied.  

Increased Rating for Bilateral Pes Cavus

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.   

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

A March 1997 VA podiatry compensation examination report 
reflects that a moderate pes cavus deformity was present, 
bilaterally.  The ankles had full, painless range of motion.  
X-rays showed normal feet.  The impression was postoperative 
feet with intermittently symptomatic mild pes cavus.  

In May 1997, the RO granted service connection for bilateral 
pes cavus and assigned a 10 percent rating effective from May 
27, 1989, under Diagnostic Code 5278.  In August 1997, the 
Veteran reported that a 30 percent rating for the feet should 
have been assigned.  

In July 2003, the Veteran again requested that the feet be 
re-evaluated.  He reported an increase in severity.

An August 2003 VA podiatry compensation examination report 
reflects that the Veteran reported increasing foot pains.  He 
reported that he could walk only short distances due to foot 
pains.  The examiner found tenderness at the mid dorsum of 
the right foot, but no other abnormality, and noted that 
orthotic inserts were not being used at present.  Foot 
deformity was not seen.  There was no hammertoe deformity.  
Claw foot was not seen.  There was no callosity or skin 
breakdown.  The arches appeared normal and the ankles 
approximated normal range of motion.  There was no tenderness 
on manipulation of the Achilles.  August 2003 VA X-rays of 
the feet were normal.  The diagnosis was no evidence of pes 
planus.  

VA outpatient treatment reports reflect complaints of foot 
pains at various times in the early 2000s.  A March 2004 VA 
outpatient treatment report reflects that bilateral foot 
pains necessitated an electric wheel chair, although March 
2004 foot X-rays were normal.  A September 2004 VA podiatry 
treatment report notes that the Veteran had developed 
bilateral plantar fasciitis and had been given a cortisone 
injection.  A March 2005 VA orthopedic consultation report 
reflects that orthotics reduced the foot pains.  

An October 2006 VA podiatry compensation examination report 
reflects a diagnosis of pronated feet with excision of 
accessory tarsal navicular, bilateral.  There was no pain on 
manipulation of the feet, but the feet were painful on use. 

In January 2007, the RO recharacterized the service-connected 
foot disability as pronated feet, bilateral, status post 
excision of accessory tarsal navicular, bilateral (previously 
pes planus).  

A February 2008 VA compensation examination report offers a 
diagnosis of bilateral plantar fasciitis along with pronated 
feet.  The Veteran complained of pain, fatigue, and weakness 
of the feet.  The examiner felt that the Veteran would be 
minimally limited in standing and walking.  The Veteran 
described pain on manipulation of the feet.  

In January 2009, the Veteran testified at a videoconference 
before the undersigned Veterans Law Judge to the effect that 
he was currently having constant foot pain.  He testified 
that that he was told that nothing could be done for the 
feet.  He testified that VA had recently issued special 
footwear to him.  

The feet have been rated 10 percent under Diagnostic Code 
5278 for the entire appeal period.  Under Diagnostic Code 
5278, claw foot (pes cavus), acquired, may be rated from zero 
to 50 percent, depending on the degree of disability.  Where 
marked contraction of plantar fascia with dropped forefoot, 
all toes are hammer toes, very painful callosities, and 
marked varus deformity are each shown, a 50 percent rating is 
warranted, if bilateral.  A 30 percent rating is warranted if 
these symptoms are unilateral.

Where all toes tend to dorsiflexion and dorsiflexion at the 
ankle joint is limited to no more than right angle (zero 
degrees) with shortened plantar fascia and marked tenderness 
under metatarsal heads, a 30 percent rating is warranted, if 
bilateral.  A 20 percent rating is warranted, if unilateral.

Where the great toe is dorsiflexed and there some limitation 
of dorsiflexion at the ankle and there is definite tenderness 
under metatarsal heads, a 10 percent rating is warranted, 
bilateral or unilateral.  38 C.F.R. § 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5278.  

The service-connected pes cavus disability has been 
manifested throughout the appeal period by pain on weight 
bearing and manipulation, but full, painless ankle range of 
motion, bilaterally.  The disability causes some pain on use 
and functional limitation to standing and walking that tends 
to reduce endurance. 

Comparing these symptoms with the rating criteria of 
Diagnostic Code 5278, it is clear that the schedular criteria 
of a 30 percent bilateral rating or a 20 percent unilateral 
rating are not more nearly approximated.  Not shown is all 
toes tending to dorsiflexion or dorsiflexion at the ankle 
joint limited to no more than right angle with shortened 
plantar fascia and marked tenderness under metatarsal heads.  
However, considering that additional functional impairment is 
shown due to pain on use and limitation in walking and 
standing, the tenets of DeLuca require that the Board 
consider a higher rating regardless.  Thus, the Board will 
grant a 30 percent rating for bilateral pes cavus.  

Because pes planus has also been mentioned as being service-
connected, the Board must also consider Diagnostic Code 5276.  
Under Diagnostic Code 5276, a 50 percent rating is warranted 
for pronounced bilateral acquired flatfoot (pes planus) 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, which is not 
improved by orthopedic shoes or appliances.  A 30 percent 
rating is warranted if the above symptoms are unilateral.  A 
30 percent rating is warranted for severe bilateral acquired 
flatfoot, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 20 percent rating is warranted 
if the above symptoms are unilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

The criteria of a 50 percent rating under Diagnostic Code 
5276 are not more nearly approximated in this case.  Not 
shown is pronounced bilateral pes planus, marked pronation, 
extreme tenderness of plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, which is not improved by orthopedic shoes or 
appliances. 

The facts do not demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  Assignment of staged ratings is therefore not 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  A 30 percent schedular rating for bilateral pes cavus 
will therefore be granted.





Extraschedular consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for arthritis of the 
hands is not reopened, and the appeal is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for chronic upper and 
lower back pains with degenerative changes is not reopened, 
and the appeal is denied.  

New and material evidence having been submitted; the claim 
for service connection for an acquired psychiatric disorder, 
other than PTSD, is reopened.  To this extent, the appeal is 
granted.

Service connection for PTSD is granted. 

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
back disability, for a bilateral foot condition, for a right 
hip condition, for a left hip condition, for a right knee 
condition, or for a left knee condition is denied.

A 30 percent schedular rating for bilateral pes cavus is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Service connection for an Acquired Psychiatric Disorder other 
than PTSD

Because the claim for service connection for an acquired 
psychiatric disorder other than PTSD has been reopened, it 
must be adjudicated on the merits by the AOJ prior to Board 
adjudication.  

Service Connection for Arthritis and Bursitis of the Hips

The Veteran was sound when examined and accepted for service 
in April 1981.  A March 1986 report notes that after playing 
sports and a six-mile run, the Veteran felt pain in the right 
hip and thigh.  The assessment was right hip synovitis.  An 
April 1987 radiology request form reflects a complaint of 
lower back pains with sciatica.  Persistent groin pain in 
September 1987 led to an assessment of probable left inguinal 
ligament strain.  A May 1989 separation examination report 
reflects that the lower extremities were normal.  

Following active military service, a September 1989 VA 
compensation examination report reflects that the Veteran 
complained of pain in the hips, along with other joint pains.  
The examiner found no specific hip pathology. 

In November 1991, a VA examiner noted multiple joint pains 
that did not include the hips.  The examiner found the 
buttock, thigh, groin, and knee to be okay.  A September 1992 
VA compensation examination report reflects complaints of 
pain in multiple joints that did not include the hips.  A 
March 2005 VA outpatient treatment report notes trochanter 
bursitis.  

In July 2006, the Veteran requested service connection for 
arthritic changes in the hips, among other joints.  September 
2006 VA X-rays showed bilateral hip degenerative changes at 
the acetabulae.  In August 2007, the RO denied service 
connection for bursitis and arthritis of the hips on the 
basis of no link to active service.  

A January 2008 VA rehabilitation consultation report notes 
that the Veteran limped due to bilateral hip and foot pains.  
The assessment was multiple aches and pains of undetermined 
etiology.  The hips pains continued in February 2008.  In 
February 2008, a history of bilateral hip osteoarthritis was 
noted  

In January 2009, the Veteran testified at a videoconference 
before the undersigned Veterans Law Judge to the effect that 
his hips would readily dislocate.  He recalled that a doctor 
told him that his foot problems were the root cause of his 
bilateral hip problems.  He testified that his left hip 
presently was very painful, while his right hip did not hurt 
as much.



Service Connection for Arthritis and Bursitis of the Knees

During active service in October 1982, the Veteran fell and 
injured the lower leg with volcanic rock contaminating the 
wound.  An April 1983 report notes that jumping and foot 
disorder were causing bilateral knee and ankle pains.  A May 
1989 separation examination report reflects that the lower 
extremities were normal.  

A September 1989 VA compensation examination report reflects 
that the Veteran complained of weak knees, along with other 
joint pains.  The examiner found old trauma to the right 
lower leg, but no specific knee pathology. 

In November 1991, a VA examiner noted multiple joint pains 
that did not include the knees.  The examiner found the 
"knee" to be okay.  A September 1992 VA compensation 
examination report reflects complaints of pain in multiple 
joints that did not include the knees.  A March 2005 VA 
neurological compensation examination report notes lower leg 
pains and cramps.  

A March 2005 VA general medical compensation examination 
report notes "significant generalized hypermobility/hyper 
laxity in all of his diarthroidal joints."  He hyper 
extended his elbows 5 to 7 degrees.  His knees hyper extended 
5 degrees.  Wrists and finger joints went beyond 90 degrees.  
The relevant diagnosis was benign familial hypermobility 
syndrome, congenital.  The examiner observed that the 
condition produces "loose" joints, which reportedly is a 
well-recognized genetic variant.  Nevertheless, the examiner 
noted repetitive trauma and injuries to the joints during 
active service due to weight lifting, carrying heavy loads, 
carrying mortars, shooting his weapon, boxing, and 
rappelling.  

In July 2006, the Veteran requested service connection for 
arthritic changes in the knees, among other joints.   

In February 2008, the Veteran complained of multiple joint 
pains, including knee pains.  A February 2008 VA compensation 
examination report does not address the knees.  

In January 2009, the Veteran testified at a videoconference 
before the undersigned Veterans Law Judge that a doctor told 
him that his foot problems were the root cause of his 
bilateral knee problems.  

Service Connection for Residuals of Foot Injuries

The STRs reflect that foot pains began in or around 1983.  A 
March 1984 X-ray showed left foot os naviculosis and pes 
cavus foot-type.  A June 1985 report notes a questionable 
fracture of the left little toe.  In September 1985, 
bilateral pes cavus was found.  January 1986 X-rays of the 
feet showed high arches.  A May 1988 orthopedic consultation 
report notes persistent bilateral foot pains.  The diagnosis 
was pes cavus with flexible forefoot valgus.  January 1989 X-
rays of the feet showed a protrusion of a bony prominence at 
the 5th metatarsal head.  The report notes that the Veteran 
had been complaining of persistent bilateral foot pain.  A 
May 1989 separation examination report reflects that the 
lower extremities were normal; however, the feet were 
pronated and corroid [sic].  

Following active military service, a September 1989 VA 
compensation examination report reflects that the Veteran 
complained of constant foot pain.  The diagnosis was pes 
cavus-type high arches, bilateral, and low back strain," 
probably secondary to bilateral arch problems."  

In February 1990, private podiatrist, J. Albert, stated that 
upon examination in January 1990 a condition known as pernio 
was detected in the feet.  X-rays showed an accessory 
navicular bone of each foot and a talo-calcaneal coalition of 
both feet.  The Veteran could expect to have a life-long 
circulatory problem and the pernial problem was felt to be 
service-connected, according to Dr. Albert.  

In April 1990, a VA physician reported that the Veteran's pes 
cavus was a developmental abnormality, but offered no 
supporting rationale for that conclusion.  A November 1991 VA 
orthopedic compensation examination report mentions that the 
accessory navicular bones were excised in 1990 by a private 
podiatrist.  This gave some relief of bilateral foot pains.  
The foot-related diagnosis was chronic muscular strain 
superimposed on high arches, plus some continuing surgery 
scar pain.  X-rays showed tarsal coalition.    

A September 1992 VA compensation examination report notes 
that the Veteran reported that foot and ankle pains followed 
prolonged standing.  The feet and ankles showed no outward 
sign of arthritis.  Moreover, there was no evidence of pes 
cavus or pes planus.  A March 1997 VA podiatry compensation 
examination report reflects that a moderate pes cavus 
deformity was again present.  The ankles had full, painless 
range of motion.  X-rays showed normal feet.  The impression 
was postoperative feet with intermittently symptomatic mild 
pes cavus.  

In May 1997, the RO granted service connection for bilateral 
pes cavus and assigned a 10 percent rating effective from May 
27, 1989, under Diagnostic Code 5278.   

An August 2003 VA podiatry compensation examination report 
reflects that the Veteran reported increasing foot pains.  
The examiner found tenderness at the mid dorsum of the right 
foot, but no other abnormality and no evidence of pes planus.  
August 2003 VA X-rays of the feet were normal.  A September 
2004 VA podiatry treatment report notes that the Veteran had 
developed bilateral plantar fasciitis. 

In July 2006, the Veteran requested service connection for 
arthritic changes in the feet.  An October 2006 VA podiatry 
compensation examination report reflects a diagnosis of 
pronated feet, bilateral with excision of accessory tarsal 
navicular, bilateral.  There was no pain on manipulation of 
the feet, but the feet were painful on use.  A February 2008 
VA compensation examination report offers a diagnosis of 
bilateral plantar fasciitis along with pronated feet.  

While arthritis of the feet is not shown, another painful 
condition, bilateral plantar fasciitis, clearly s shown.  The 
February 2008 VA compensation examiner did not address 
whether this condition is related to active service or to the 
service-connected pes cavus disability.  Thus, the report 
must be returned to the examiner for clarification of the 
etiology of this diagnosis.  

Accordingly, this case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
an orthopedic examination to determine 
the nature and etiology of the claimed 
bilateral hip and bilateral knee 
arthritis and bursitis.  The physician is 
asked to review the claims files, examine 
the Veteran, and answer the following:

I.  What, if any, is the diagnosis 
for the veteran's bilateral hip and 
knee pains?

II.  If, and only if, a diagnosis is 
offered, is it at least as likely as 
not (50 percent or greater 
probability) that the diagnosed 
illness had its onset in service?  

III.  If, and only if, the answer to 
question II above is "no", then is 
it at least as likely as not that 
the service-connected bilateral pes 
cavus has caused or aggravated the 
current hip or knee disorder?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  The claims file should be returned to 
the February 2008 VA examining physician 
for an opinion addressing the etiology of 
bilateral plantar fasciitis.  The 
physician is asked to address whether it 
is at least as likely as not (50 percent 
or greater probability) that bilateral 
plantar fasciitis was caused or 
aggravated by active military service. 

If the answer to the above question is 
"no", then the physician is asked to 
address whether it is at least as likely 
as not that the service-connected 
bilateral pes cavus disability caused or 
aggravated plantar fasciitis.  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined if necessary.  
If the requested physician is not 
available, a qualified substitute may be 
used.

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims for service connection for an 
acquired psychiatric disorder, for 
arthritis and bursitis of the hips and 
knees, and for plantar fasciitis or other 
residual of injury of the feet.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If further VA examination is scheduled, the Veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2008).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


